Citation Nr: 0825616	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Whether the reduction of the disability rating for service 
connected residuals of laryngeal cancer, from 100 percent 
to 10 percent effective from May 1, 2006, was proper.
  
2.	Entitlement to an initial (or staged) rating in excess of 
10 percent for service connected residuals of laryngeal 
cancer, from May 1, 2006.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
reduced the veteran's rating of 100 percent for service 
connected residuals of laryngeal cancer to 10 percent, 
effective May 1, 2006.  The RO issued a notice of the 
decision in February 2006, and the veteran timely filed a 
Notice of Disagreement (NOD) in March 2006.  Subsequently, in 
June 2006 the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2006, the veteran timely filed a 
substantive appeal.  The RO provided a Supplemental Statement 
of the Case (SSOC) in May 2007.

The veteran initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing 
October 2006.  38 C.F.R. § 20.704(e).  

The issue of whether an extraschedular rating is warranted 
for the veteran's service-connected residuals of cancer of 
the larynx under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2007) is addressed in the REMAND appended to the decision 
below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his initial higher rating claim and 
has notified him of the information and evidence necessary 
to substantiate the claim addressed in this decision; of 
the information VA failed to provide in a timely fashion, 
any resulting prejudice has been rebutted.

2.	In November 2005, the RO notified the veteran of a 
proposal to reduce the evaluation for residuals of 
laryngeal carcinoma from 100 percent to 10 percent.

3.	The RO reduced the veteran's rating to 10 percent by a 
decision dated January 2006; the RO notified the veteran 
of this reduction in a February 7, 2006 letter, which made 
the reduction effective as of May 1, 2006.
4.	At the time of the reduction in 2006, a 100 percent rating 
for the veteran's service connected laryngeal carcinoma 
had been in effect since 2003, less than five years.

5.	The RO followed the appropriate procedural requirements 
and the criteria for rating respiratory cancers to 
effectuate the reduction, and the May 1, 2006 reduction 
from 100 to 10 percent for the veteran's laryngeal cancer 
was based on a re-examination in September 2005, which was 
compared to a September 2003 VA examination, as well as 
treatment records dated in dated in 2005-2006; this 
medical evidence dated from 2005 to 2006 showed material 
improvement with no recurrence of cancer or further need 
for a breathing tube; a January 2007 VA examination 
confirmed sustained improvement.

6.	After May 1, 2006, the veteran's service connected 
residuals of laryngeal cancer have been manifested by 
hoarseness and inflammation of the cords or mucous 
membrane, but the preponderance of the evidence is against 
a finding that his residuals of laryngeal cancer include 
hoarseness with thickening or nodules of cords, polyps, 
submucos infiltration or pre-malignant changes on biopsy; 
any complete aphonia; or FEV-I of 56 to 70 percent 
predicted.


CONCLUSIONS OF LAW

1.	The reduction in the rating for service connected 
residuals of laryngeal cancer from 100 percent to 10 
percent, effective from May 1, 2006, was proper.  38 
U.S.C.A. § 5112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.105, 3.343, 3.344(c), 4.97, Diagnostic Code 6819 (2007).

2.	The criteria for an initial (or staged) rating in excess 
of 10 percent for service connected residuals of laryngeal 
cancer, from May 1, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 6516, 
6519, 6510, 6819 (2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2006 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim, and of the information it failed to 
provide in a timely fashion, any presumed prejudice has been 
rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The December 2006 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected disability was worse than rated.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence or in his 
possession, see 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008), 
and informed the veteran about how VA calculates disability 
ratings and assigns effective dates, in accordance with 
Dingess.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
January 2006 RO decision that is the subject of this appeal 
in its December 2006 letter.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board finds that any presumed prejudice to the veteran as 
a result of the belated timing of complete VCAA notice has 
been rebutted.  In particular, the RO cured this defect in 
timing by providing proper VCAA notice together with 
readjudication of the claim, as demonstrated by the May 2007 
SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  

With respect Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined additional notice requirements for claims for 
increased ratings, the present appeal involves claims for 
restoration of a 100 percent rating and for a higher initial 
rating.  The Board notes that Vasquez notice is not required 
with the claim for a higher initial rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims or a claim for 
restoration of a rating.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in September 2005 and January 2007, 
which was thorough in nature and adequate for the purposes of 
deciding this claim.  As explained in more detail below, 
these examinations, when compared to the September 2003 VA 
examination that supported the initial 100 percent rating for 
the veteran's laryngeal cancer, when considered with 
treatment records dated in 2005-2006, showed material or 
sustained improvement in the disease at issue, to include no 
recurrence or need for treatment of the cancer and no further 
need for a breathing tube.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations

a. Rating Reductions
When VA contemplates reducing an evaluation for a veteran's 
service connected disability or disabilities, it must follow 
specific procedural steps prior to such discontinuance.  38 
C.F.R. § 3.105(e); see O'Connell v. Nicholson, 21 Vet. App. 
89, 93 (2007) (noting that "Congress enacted section 
5112(b)(6) so that veterans receiving disability compensation 
would be notified in advance that their benefits would be 
diminished, thus enabling them to (1) adjust to the 
diminished expectation and (2) submit evidence to contest the 
reduction," and that § 3.105(e) "furthers Congress's 
intent" in this regard).  As enumerated in 38 C.F.R. § 
3.105(e), "[w]here the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons."  38 C.F.R. § 3.105(e).  In addition, 
"[t]he beneficiary will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level."  
38 C.F.R. § 3.105(e).  The beneficiary also will receive 
notification that "he or she will have an opportunity for a 
pre-determination hearing," 38 C.F.R. § 3.105(i), and 
thereafter, a "final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires."  
38 C.F.R. § 3.105(e); accord 38 C.F.R. § 3.500(r). 

In addition to satisfying the procedures outlined above, the 
RO must gather evidence to establish that a rating reduction 
is proper.  Pertinent to the instant case, according to 38 
C.F.R. § 3.344(c), where a rating or ratings have been in 
effect for less than five years, as here, "[r]eexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating."  38 C.F.R. § 
3.344(c); accord Faust v. West, 13 Vet. App. 343, 351 (2000) 
(noting that § 3.344(c) sets forth the provisions relating to 
disabilities which are likely to improve, and states that 
"[t]he provisions of paragraphs (a) and (b) of this section 
apply to ratings which have continued for long periods at the 
same level (5 years or more)"); see also Brown v. Brown, 5 
Vet. App. 413, 417 (1993) (holding that five-year period in § 
3.344(c) is to be measured from effective date of rating not 
from date of RO decision assigning that rating).  In 
considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time that it 
effectuated the reduction, although the Board may consider 
post-reduction medical evidence in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

In addition, the Board notes that with respect to reductions 
of certain total (100 percent) disability ratings, 38 C.F.R. 
§ 3.343 sets forth additional protective procedures that the 
RO must follow prior to implementing a proposed rating 
reduction.  It provides that such total ratings "will not be 
reduced, in the absence of clear error, without examination 
showing material improvement in physical or mental 
condition."  38 C.F.R. § 3.343(a); accord Reizenstein v. 
Peake, -- Vet. App. --, 2008 WL 2745575 at *5 (Vet. App. Jul. 
16, 2008) (determining that § 3.343 "was intended to protect 
veterans who had come to rely on disability ratings, and the 
compensation attached thereto, already in effect from 
arbitrary reductions in those ratings without evidence that 
their condition had improved").  This regulation applies 
only to [t]otal disability ratings, when warranted by the 
severity of the condition and not granted purely because of 
hospital, surgical, or home treatment, or individual 
unemployability.  38 C.F.R. § 3.343(a).     

In the instant case, the RO, in November 2003 and again in 
July 2004, granted the veteran's 100 percent rating on a 
temporary basis for his then-malignant carcinoma and related 
treatment under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6819.  This Code requires that "[s]ix months 
after discontinuance of [any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure], the appropriate 
disability rating shall be determined by mandatory VA 
examination," and that "[a]ny change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e)."  Because the veteran received 
his temporary 100 percent evaluation under Diagnostic Code 
6819, which specifically contemplates that such malignancies 
are likely to improve after treatment, the additional 
protective provisions outlined in 38 C.F.R. § 3.343 relating 
to total disability rating reductions upon which a veteran 
has come to rely arguably do not apply.  See Reizenstein, -- 
Vet. App. --, 2008 WL 2745575 at *5; November 2003 RO Letter 
(noting that the 100 percent evaluation was "temporary"); 
July 2004 RO Letter (advising the veteran that "a future 
examination is to be scheduled to re-evaluate your service 
connected condition(s)"); June 2005 RO Letter (stating that 
"VA is required to periodically re-evaluate certain 
disabilities," and that it had "requested a physical 
examination of you service-connected disability(ies) so that 
we may review the severity of the condition(s) to ensure that 
you are properly evaluated").  In any event, as explained in 
the discussion below, the relevant medical evidence shows 
material, sustained improvement in the veteran's laryngeal 
cancer, which supports the reduction at issue.    

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to disabilities of the larynx, in addition to 
the criteria for rating cancer of the respiratory system 
found in Diagnostic Code 6819, 38 C.F.R. § 4.97, governing 
disabilities of the respiratory system, sets forth the 
pertinent rating criteria.  In particular, and relevant to 
the instant case, Diagnostic Code 6520, which outlines the 
rating criteria for stenosis of the larynx, to include 
residuals of bilateral or unilateral laryngeal trauma, 
provides for a 10 percent rating when the veteran has forced 
expiratory volume in one second (FEV-1) of 71- to 80 percent 
predicted, with Flow-Volume Loop compatible with upper airway 
obstruction, while he will generate a 30 percent evaluation 
for an FEV-1 of 56- to 70-percent predicted, with Flow-Volume 
Loop compatible with upper airway obstruction.  A 60 percent 
rating is assigned for an FEV-1 of 40- to 55-percent 
predicted, with Flow-Volume Loop compatible with upper airway 
obstruction, and a maximum 100 percent rating will be awarded 
for FEV-1 of less than 40 percent with Flow-Volume Loop 
compatible with upper airway obstruction; or a permanent 
tracheotomy.  38 C.F.R. § 4.97, Diagnostic Code 6520.     

The Note accompanying Diagnostic Code 6520 alternatively 
permits evaluation of a laryngeal disability under Diagnostic 
Code 6519, which sets forth the rating criteria for complete 
organic aphonia.  Under Diagnostic Code 6519, a veteran with 
a constant inability to speak above a whisper will generate a 
60 percent evaluation, while a veteran who has a constant 
inability to communicate by speech will receive a 100 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6519.    

Additionally, the Note following Diagnostic Code 6519 directs 
the adjudicator to evaluate incomplete aphonia as chronic 
laryngitis, under Diagnostic Code 6516.  This latter 
Diagnostic Code, in turn, provides that a veteran will garner 
a 10 percent rating for chronic laryngitis manifested by 
hoarseness with inflammation of cords or mucous membrane.  He 
will receive a maximum 30 percent rating when said laryngitis 
causes hoarseness, with thickening or nodules or cords, 
polyps, submucos infiltration, or pre-malignant changes on 
biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516.              

c. Initial Higher Ratings
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal) and where a veteran files a claim for an 
increased rating (a Francisco claim).  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  In the former case, the veteran seeks appellate 
review of the RO's initial disability rating because of his 
dissatisfaction with it; in the latter case, the veteran 
files a new claim, asking the RO to increase the disability 
rating because his disability has worsened since the prior 
rating.  See id.; see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Thus, in the latter case, the 
veteran seeks a new, increased disability rating due to an 
alleged change in his condition, while in a Fenderson appeal, 
the veteran objects to the initial disability rating granted 
by the RO as being too low.  In either circumstance, the 
Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  



d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In November 2003, the RO issued a decision and notice of 
decision, which granted service connection for the cancer of 
the larynx, evaluating it at 100 percent under 38 C.F.R. § 
4.97, Diagnostic Code 6819 from April 8, 2003 (the day the RO 
received the veteran's claim), and then to 30 percent from 
January 1, 2004.  Thereafter, in a July 2004 decision and 
notice of decision, the RO elevated the veteran's disability 
rating to 100 percent from January 1, 2004 under Diagnostic 
Code 6819.  Thus, as a result of these two decisions, the 
veteran received a total disability rating from April 8, 2003 
(that was eventually reduced to 10 percent effective May 1, 
2006).

Then in a November 2005 decision and notice of decision, the 
RO proposed to institute a rating reduction from 100 percent 
to 10 percent for his service connected residuals of 
laryngeal cancer.  By way of its January 2006 decision and 
February 7, 2006 notice of decision, the RO implemented this 
rating reduction to 10 percent, effective from May 1, 2006.  
Accordingly, the veteran has received a total disability 
rating from April 8, 2003 through April 30, 2006, and then a 
reduction to 10 percent from May 1, 2006.  

March 2003 private treatment records indicate that the 
veteran underwent surgery for his squamous cell carcinoma of 
the larynx with metastasis to the right neck.  

As noted in a September 2003 VA examination report, the 
veteran had a hoarse voice with sore throat, dryness and 
excessive mucus build-up.  His speech was not impaired, but 
the examiner offered the opinion that the veteran did have 
stenosis of the larynx, although no facial disfigurement.  An 
October 2003 VA medical record notes that the veteran 
completed his radiation and chemotherapy treatment in July 
2003.  

As reflected in a May 2004 private medical report by Dr. 
S.L.S., he observed that the veteran had received a diagnosis 
of laryngeal cancer in March 2003, and had successful 
treatment for this disorder, which resulted in "regression 
of the tumor following chemotherapy and radiation."  The 
physician noted that the veteran had some intermittent 
swelling and progressively severe difficulty breathing, but 
that biopsies remained negative of any malignancies, as 
recently as April 2004.  Then, the veteran's breathing had 
improved dramatically with a tracheotomy and his voice had 
become more understandable.  At the time of the examination, 
Dr. S.L.S. believed that the veteran did not appear "strong 
enough to be able to work," but he hoped to be able to 
remove the veteran's tracheotomy in the future, which would 
then render it "conceivable that he may be able to return to 
work."  The physician conceded, however, that "[i]t is 
possible that he may never be able to return to work."  He 
recommended that he reassess the veteran in June 2004, 
complete with CT study, laryngoscopy and possible removal of 
the tracheotomy.            

As reflected in August 2005 VA medical records, the veteran 
reported that he had been feeling "okay".  He verbalized 
his understanding of the health care instructions, and 
further had participated in a group therapy session.

In September 2005, the veteran underwent a VA examination; 
the clinician reviewed the veteran's records, and noted that 
the veteran had undergone a surgical excision of the 
laryngeal cancer, and thereafter had an endotracheal tube 
placement, which had recently been removed in April 2005.  At 
present, the veteran had a laryngeal stoma.  The veteran 
reportedly had difficulty speaking, with moderate mucous 
accumulation in the mornings, which sometimes caused choking 
spells.  He also has dyspnea upon exertion, and the examiner 
observed that the veteran "has a speech impairment due to 
the stoma, but it is still understandable.  He is able to 
speak above a whisper."  The veteran had no incapacitation 
since the April 2005 removal of the endotracheal tube.  

During a November 2005 post-op VA follow-up, the veteran 
stated that he could tolerate his diet, and he verbalized 
understanding of the medical care instructions.    

In its November 2005 notice of the proposed reduction from 
100 percent to 10 percent, the RO apprised the veteran that 
he could submit evidence demonstrating that the RO should not 
make the rating reduction, and further informed him that he 
could request a personal hearing on the matter and obtain an 
accredited representative or an attorney to assist him with 
the claim.  This letter also informed the veteran that unless 
it heard from the veteran in 60 days, it would assume that he 
had no other evidence to submit and that he did not wish to 
partake in a pre-determination hearing.    

A December 2005 VA medical report notes that the veteran was 
doing well, and have a "[v]ery surprisingly good voice."  
The clinician also determined, however, that the veteran "is 
permanently disabled from doing survey work out in the 
[d]esert.  This patient simply should not be in temperature 
extremes or exceptionally dusty environments.  Perhaps 
vocational rehabilitation for indoor workers most appropriate 
for this patient."  

A December 2005 VA group therapy report indicates that the 
veteran had been "[a]ctive in group discussion tonight."  
January 2006 and March 2006 VA medical reports continue to 
document the veteran's ability to discuss his health symptoms 
and verbalize understanding of health care instructions.

In January 2006 the veteran submitted a statement requesting 
that the rating of 100 percent for his service connected 
laryngeal cancer remain intact.  

In April 2006, Y.S., a retired nurse assistant who cared for 
the veteran when he had throat cancer conveyed that she 
witnessed the veteran struggle with his speech and mucous 
build-up all the time.  She stated that the veteran "has 
trouble talking to where he has to repeat . . . several times 
before you understand what he is saying."  The mucous build-
up caused the veteran's throat to close up as well as 
inflammation of the throat.  She also offered her opinion 
that "since his cancer he has not recovered and is unable to 
do the job he used to do. . . ."  

An April 2006 VA medical note conveys that the veteran's 
speech and language were good.  

Another April 2006 document, a medical note by a VA 
physicain's assistant, indicates his impression that the 
outdoor surveying work that the veteran used to partake in 
"is excessively stressful due to his advanced cancer and 
treatment," and "further conclude[d] that he should be 
considered unfit for same indefinitely."  At the same time, 
however, the clinician noted that the veteran himself felt 
fit to perform indoor sedentary work.   

Record, Post-May 1, 2006
A May 20, 2006 VA medical note conveys that the veteran had 
some dysphagia associated with pills, which seemed to be 
longstanding, but perhaps was becoming more frequent.  At 
this time, the veteran could still take his diet, and the 
dysphasia for solids occurred occasionally, but did clear.  
He had no other ENT problems or complaints at this time.  He 
had no masses in the neck, and an indirect laryngoscopy was 
essentially stable without evidence of mass.  The veteran 
did, however, have a significant deformity of the epiglottis 
and swelling, but uniform erythema and mucous membranes 
throughout the examination.

As reflected in June 2006 VA medical notes, the veteran's 
voice had remained unchanged with surgery and therapy for his 
squamous cell cancer of the larynx, and he complained of 
having difficulty with swallowing solids and liquids.  A 
clinician also noted that he had spoken with the veteran 
about skin care and that the veteran had verbalized his 
understanding.  A July 2006 VA medical record indicates that 
the veteran experienced dysphagia, somewhat progressive.  

A July 2006 VA Amended medical report, the clinician noted 
that the veteran had mucosal thickening in the posterior 
aspect of the right maxillary sinus, which most likely 
represented mild chronic sinusitis in this region or could 
represent a portion of a mucus retention cyst that that was 
only incompletely included in the study.  

An August 2006 VA Barium Swallow Study reveals that the 
veteran had mildly progressive dysphagia with a history of 
extensive XRT to the neck for squamous cell carcinoma (SCC) 
of the larynx.  Upon examination, no soft tissue abnormality 
was detected, and clinician observed that the veteran had no 
difficulty swallowing nor did he exhibit a disturbance in 
motor function.  Based on this test, the examiner concluded 
that the veteran had Barium swallow within normal limits.

The veteran conveyed in his September 2006 substantive appeal 
that he could not keep a conversation, could not work outside 
and that he had degeneration of the spine.  

A September 2006 VA neurological consult noted that the 
veteran's speech remained the same, and another September 
2006 VA medical record indicates that the veteran had no 
difficulty swallowing liquids, but that solids foods tended 
to become stuck in his throat.  

In January 2007 the veteran submitted to a VA examination.  
At this time the veteran stated that he had no interference 
with his breathing, no purulent discharge, and no dyspnea at 
rest or exertion.  The veteran was hoarse when he talked, and 
the clinician noted that this was his only speech impairment.  
The veteran did not exhibit evidence of chronic sinusitis or 
allergic attacks, and he displayed no other symptoms.  He 
reported that he could swallow meat, although he had to cut 
this food into small pieces so it would not become stuck in 
his throat.  The clinician also observed that the veteran's 
August 2006 Barium Swallow Test had yielded normal results, 
with a normal appearing esophagus, no intrinsic or extrinsic 
lesion, no hiatal hernia, and an unremarkable esophageal 
junction and stomach, without esophageal reflux detected.  
The veteran did not have frequent or lasting incapacitation, 
nor did he have allergic, bacterial or vasomotor rhinitis.  
He also did not have partial or complete obstruction, or 
stenosis of the larynx.  The veteran exhibited no facial 
disfigurement.  Based on these data, the VA examiner 
diagnosed the veteran with status-post squamous cell 
carcinoma of the larynx, treated with radiation and 
chemotherapy.  He viewed no metastasis, and determined that 
the veteran "does not seem to have any progressive dysphagia 
. . . ."  As for whether the veteran had continued 
hoarseness with thickening or nodules of the cords, polyps or 
submucos infiltration, the examiner noted that a recent 
examination one month before did not disclose any polyps or 
submucos infiltrations.               

A companion January 2007 pulmonary function test (PFT) 
interpretation revealed that the veteran had an FEV-1 of 90.5 
percent of his predicted value, and an FEV1/FVC of 74.3 
percent, which was consistent with normal spiromerty.  The 
physician also indicated that "[f]ollowing bronchodilator 
therapy, the improvement in FEV1 and maximum mid expiratory 
flow rates, suggesting the presence of early obstructive 
pulmonary impairment."  In addition, the physician noted 
that the veteran's "diffusion capacity is decreased and was 
found to be 74.8% of his predicted value."

Also in January 2007 a VA medical record discloses that the 
veteran had no masses in the neck, but a direct laryngoscopy 
revealed considerable swelling and deformity of the 
paraglottic structures, especially the epiglottis, without 
masses.  True vocal cords were poorly visualized and 
suboptimally, and because of the deformity of the epiglottis, 
the veteran had considerable damping of the ventricular 
folds, as well as swelling of the surrounding tissue.  A 
September 2006 VA medical note had revealed similar results.      

In a January 2007 statement, the veteran indicated that he 
"no longer wish[ed] to file a claim for service connected 
disabilities and would like to file a claim for non service 
disability."  

b. Discussion

Rating Reduction
As a preliminary matter, the Board determines that the RO 
followed the proper procedural protocol for rating 
reductions, as mandated by 38 C.F.R. § 3.105(e).  In 
particular, as noted above, in November 2005, the RO prepared 
a proposed reduction, which set forth "all material facts 
and reasons," to include a discussion of current medical 
treatment records and the applicable rating criteria.  In 
addition, it provided a November 2005 letter, where the RO 
correctly informed the veteran about the proposed rating 
reduction, that he could partake in a pre-determination 
hearing, could submit evidence in support of not reducing his 
disability rating, as well as the pertinent 60-day timeline 
for submission of such evidence.  The RO effectuated its 
reduction decision in January 2006, and it issued a notice of 
this decision on February 7, 2006, informing the veteran that 
it made the reduction effective May 1, 2006, the day 
following last day of the month in which a 60-day period from 
the date of notice to the beneficiary (i.e., February 7, 
2006) of the final rating action expired.  See 38 C.F.R. § 
3.105(e).       

Having determined that the RO followed the proper procedures 
for a rating reduction as required by 38 C.F.R. § 3.105(e), 
the Board must now determine whether the evidence of record 
supports such a reduction.  The Board concludes that it does.  
As contemplated by 38 C.F.R. § 3.344(c), the veteran 
underwent a VA examination in September 2005, which disclosed 
improvement in his disability, and subsequent medical records 
similarly related an improvement of his symptoms.  The Board 
specifically notes that the May 1, 2006 reduction from 100 to 
10 percent for the veteran's laryngeal cancer was based on a 
reexamination in September 2005 and treatment records dated 
in dated in 2005-2006, which showed material improvement with 
no recurrence of cancer or further need for radiation or 
chemotherapy or a breathing tube.  A January 2007 VA 
examination confirmed sustained improvement.  

It is important to note that, in addition the relevant 
medical findings, the reduction was based upon the applicable 
rating criteria, which specifically mandates that the 
evaluation be based upon residuals of the cancer 6 months 
after cancer treatment provided there is no recurrence of the 
malignancy.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Under 
that code, the veteran's laryngeal (respiratory) cancer was 
properly rated 100 percent disabling for six months beyond 
the cessation of the treatment of his cancer, to include 
radiation and chemotherapy, and the appropriate disability 
rating was then determined by VA reexamination in September 
2005.  Diagnostic Code 6819 further states that, if there has 
been no recurrence or metastasis, as in this case, the 
disability is rated based on residuals.  See note under 
Diagnostic code 6819.  As explained in more detail below, the 
residuals of the veteran's laryngeal cancer, which have 
included hoarseness and some problems with speech, have been 
appropriately rated under Diagnostic Codes 6516, 6519 and 
6520.  The Board thus finds that the reduction was proper.  
Such is the case even with consideration of 38 C.F.R. § 3.343 
because, with no recurrence of cancer or further need for 
radiation or chemotherapy or a breathing tube, material, 
sustained  improvement has been demonstrated by the relevant 
medical evidence.        

Initial Higher Rating in Excess of 10 Percent from May 1, 
2006
In addition to the absence of recurrence of the veteran's 
laryngeal cancer, the Board determines that the evidence 
preponderates against a rating in excess of 10 percent from 
May 1, 2006 for the veteran's service connected residuals of 
laryngeal cancer under any of the applicable Diagnostic 
Codes.  In particular, as reflected in the January 2007 PFT, 
the veteran exhibited an FEV-1 of no less than 90.5 percent 
predicted, well above the requisite 70 percent predicted 
value or lower, as would be required for higher ratings of 30 
percent, 60 percent or 100 percent under Diagnostic Code 
6520.  

In addition, that Board also determines that the evidence 
weighs against an initial higher rating under Diagnostic Code 
6519, as the medical evidence does not reflect that the 
veteran has either a constant inability to speak above a 
whisper or such an inability to communicate by speech at all, 
as would be required for higher ratings of 60 percent or 100 
percent under this Code.  Instead, the January 2007 VA 
examiner noted that the veteran's only speech impairment 
consisted of hoarseness, and other VA medical reports, 
spanning April 2006 to September 2006, disclosed that the 
veteran could verbally communicate.  These reports also bear 
no indication that the veteran was unable to speak above a 
whisper.  In the absence of favorable evidence in this 
regard, an initial higher evaluation under Diagnostic Code 
6519 is not warranted.

Finally, as for Diagnostic Code 6516, the Board recognizes 
that the veteran has complained of, and other medical 
professionals have observed, that he experiences hoarseness 
of the voice.  The preponderance of the medical evidence of 
record, however, is against a finding of thickening or 
nodules of cords, polyps or submucos infiltration, as would 
be required for the next higher evaluation of 30 percent 
under this Code.  The May 20, 2006 VA medical record, which 
included results from an indirect laryngoscopy, specifically 
notes that the veteran had no masses in the neck, although he 
did have swelling of the mucous membranes.  Such a finding is 
most consistent with only a 10 percent evaluation under 
Diagnostic Code 6516.  

While the Board recognizes that a July 2006 VA medical report 
reflects that the veteran appeared to have some mucosal 
thickening, this symptom manifested in the right maxillary 
sinus region, rather than on the cord, which therefore 
preponderates against the veteran's initial higher rating 
claim under Diagnostic Code 6516.  Moreover, the subsequent, 
January 2007 VA examiner specifically determined that the 
veteran did not have any polyps or submucos infiltrations.  
See Boggs v. West, 11 Vet. App. 334, 344 (1998) ("The Court 
finds that there is a plausible basis in the record 
supporting the Board's conclusion that the more recent 
medical opinions were of greater probative value").  Under 
such a circumstance, the Board must deny the veteran's claim.         


ORDER

The rating reduction from 100 percent to 10 percent, for 
residuals of laryngeal cancer, effective from May 1, 2006, 
was proper.

An initial or staged rating in excess of 10 percent for 
residuals of laryngeal cancer, from May 1, 2006 is denied.


                                                          
REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record presents such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There is some 
evidence that suggests the veteran's service-connected 
residuals of laryngeal cancer have caused a marked 
interference with employment.  As to the latter factor, the 
Board recognizes that at least two VA clinicians, in December 
2005 and April 2006, have indicated that the veteran could 
not return to his previous work as an outdoor surveyor, given 
the hot and dusty environment accompanying such work, albeit 
they both indicated that the veteran an was capable of 
indoor, sedentary work.  The Board finds that the criteria 
for submission for consideration of the assignment of an 
extraschedular rating for his residuals of laryngeal cancer 
pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to the claim for an 
extraschedular rating for the veteran's 
service-connected residuals of laryngeal 
cancer.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007). Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an extraschedular rating ; (b) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; and (c) inform the claimant 
about the information and evidence the 
claimant is expected to provide.

2.  The AMC/RO should contact the veteran 
and inform him that he should submit any 
evidence that he has or can obtain in 
support of the claim for an 
extraschedular rating for his residuals 
of laryngeal cancer, to include 
statements from employers (former or 
current) or co- workers who can attest to 
his difficulties on the job as a result 
of his residuals of laryngeal cancer.

3.  Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service- 
connected residuals of laryngeal cancer 
under the provisions of 38 C.F.R. § 
3.321(b)(1) to the VA Chief Benefits 
Director.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided an SSOC and an appropriate 
period of time for response.

The case should then be returned to the Board for further 
appellate consideration. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


